Case: 19-10230      Document: 00515088199        Page: 1     Date Filed: 08/22/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-10230                            FILED
                                 Conference Calendar                  August 22, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

MIGUEL ALVIDREZ-DELGADO,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:18-CR-93-1




Before SMITH, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Miguel Alvidrez-



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 19-10230    Document: 00515088199    Page: 2   Date Filed: 08/22/2019


                                No. 19-10230

Delgado has moved for leave to withdraw and has filed a brief per Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Alvidrez-Delgado has not filed a response. We have reviewed coun-
sel’s brief and the relevant portions of the record. We concur that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further responsi-
bilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2